THE COURT.
This action, Civil No. 3689, is before us upon appellant's appeal from the interlocutory judgment entered in said action, and also upon respondent's motion to dismiss the appeal.
[1] As stated in appellant's brief, this appeal was primarily for the purpose of keeping undetermined questions open until a decision was rendered, taken by the appellant from the final judgment in said cause, which appears upon the records of this court as Civil No. 3653. (Deacon v. Deacon, 101 Cal.App. 195
[281 P. 533].) A stipulation was entered by the parties that if the motion to dismiss the appeal should be denied, the appeal involved herein should be submitted upon the briefs filed in the main appeal, No. 3653.
As the questions involving all the merits presented herein have been determined in said appeal No. 3653, all questions now before the court are moot. *Page 536 
It is therefore ordered that the motion to dismiss the appeal be denied, and in so far as the appeal involved herein affects the judgment, the judgment is affirmed. And by reason of what is stated in the opinion filed in the appeal No. 3653, the costs incurred upon this appeal are taxed against the community property belonging to the respective parties.